Appeal from a judgment entered on the 23d day of February, 1939, in favor of the respondent and against the appellant foreclosing a mechanic’s lien upon certain premises of the appellant and fixing the amount due upon said mechanic’s lien in the sum of $3,622.05, toegther with interest, amounting to the total sum of $4,211.84, together with $430.90 costs, and directing the sale of the property pursuant to such judgment of foreclosure. The issues were tried and determined by an official referee, whose findings are amply supported by the evidence. Judgment unanimously affirmed, with costs. Present— Hill, P. J., Crapser, Heffeman, Sehenck and Foster, JJ.